Title: From John Adams to Rhode Island Society of the Cincinnati, 12 July 1798
From: Adams, John
To: Rhode Island Society of the Cincinnati


To the Society of the Cincinnati, in the State of Rhode Island and Providence Plantations
Gentlemen
Philadelpa July 12th 1798

I thank you for your respectful remembrance of me on the Birth day of our United States—the clear conviction you acknowledge of the firm, patriotic and enlightened policy pursued by the Chief Magistrate of the United States, after a Review of the progress of his Administration, will encourage his heart, and strengthen his hands—
Our Country Supported by a great and respectable Majority of its Inhabitants, will not only be protected from a degrading Submission to National insults, but will be placed I trust on that point of Elevation, where by her Courage and Virtues, she is entitled to stand—
The best “diplomatic Skill” that I know of, is honesty, and whenever the Nation we complain of shall have recourse to that, she may depend upon an opportunity to boast of the Success of her Address—‘Till then she will employ her finesse in Vain—
On the day you resolved to live and die free, and declared yourselves ready to rally round the standard of your Country, headed by that illustrious Chief, who at a time that proved the Patriot and Hero led you to Victory, I was employed in the least Measures, in my power, to obtain a gratification of your Wishes, which I am not without hopes may prove successful—
In a Country like ours every Sacrafice ought to be considered as nothing, when put in competition, with the Rights of a free and Sovereign Nation, and I trust that by the blessing of heaven and the Valour of our Citizens, under their ancient and Glorious Leader, you will be able to transmit your fairest inheritance to Posterity

John Adams